132 Nev., Advance Opinion ill
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  GOLDEN ROAD MOTOR INN, INC., A                   No. 64349
                  NEVADA CORPORATION D/B/A
                  ATLANTIS CASINO RESORT SPA,
                  Appellant/Cross-Respondent,                            FILED
                  vs.                                                    JUL 2 1 2016
                  SUMONA ISLAM, AN INDIVIDUAL,
                  Respondent/Cross-Appellant,
                     and
                  MEI-GSR HOLDINGS, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY D/B/A
                  GRAND SIERRA RESORT, WHICH
                  CLAIMS TO BE THE SUCCESSOR IN
                  INTEREST TO NAV-RENO-GS, LLC,
                  Respondent.

                  SUMONA ISLAM, AN INDIVIDUAL,                     No. 64452
                  Appellant,
                  vs.
                  GOLDEN ROAD MOTOR INN, INC., A
                  NEVADA CORPORATION D/B/A
                  ATLANTIS CASINO RESORT SPA,
                  Respondent.

                  MEI-GSR HOLDINGS, LLC, D/B/A                     No, 65497
                  GRAND SIERRA RESORT,
                  Appellant/Cross-Respondent,
                  vs.
                  GOLDEN ROAD MOTOR INN, INC., A
                  NEVADA CORPORATION D/B/A
                  ATLANTIS CASINO RESORT SPA,
                  Respondent/Cross-Appellant.


                             Consolidated appeals and cross-appeals from district court
                  orders in a contract and tort action (Docket No. 64349) and awarding

SUPREME COURT
         OF
      NEVADA


(0) I 947A    e
                    attorney fees (Docket Nos. 64452 and 65497). Second Judicial District
                    Court, Washoe County; Patrick Flanagan, Judge.
                                Affirmed in part, reversed in part, and remanded.



                    Dotson Law and Robert A. Dotson, Reno; Lemons, Grundy & Eisenberg
                    and Robert L. Eisenberg, Reno,
                    for Golden Road Motor Inn, Inc., dba Atlantis Casino Resort Spa.

                    Law Offices of Mark Wray and Mark D. Wray, Reno,
                    for Sumona Islam.

                    Cohen-Johnson, LLC, and H. Stan Johnson and Steven B. Cohen, Las
                    Vegas,
                    for MEI-GSR Holdings, LLC, dba Grand Sierra Resort.




                    BEFORE THE COURT EN BANC.

                                                     OPINION
                    By the Court, DOUGLAS, J.:
                                In this appeal, we are asked to consider (1) whether a
                    noncompote agreement is reasonable and enforceable, (2) whether an
                    alteration of electronic information amounts to conversion, and
                    (3) whether one gaming establishment misappropriated another gaming
                    establishment's trade secrets.
                                Casino host Sumona Islam entered into an agreement with
                    her employer, Atlantis Casino Resort Spa, to refrain from employment,
                    association, or service with any other gaming establishment within 150
                    miles of Atlantis for one year following the end of her employment. Islam
                    eventually grew dissatisfied with her work at Atlantis and, while
•   SUPREME COURT
            OF
         NEVADA
                                                        2
    (0) 1947A
                    searching for work elsewhere, altered and copied gaming customers'
                    information from Atlantis' computer management system. Soon after, she
                    resigned from Atlantis and began working as a casino host at Grand
                    Sierra Resort (GSR), where she accessed the computer management
                    system to enter the copied information. Without knowing the information
                    was wrongfully obtained, GSR used this and other information conveyed
                    by Islam to market to those customers.
                                 As to the noncompete agreement, we affirm the district court,
                    concluding that the type of work from which Islam is prohibited is
                    unreasonable because it extends beyond what is necessary to protect
                    Atlantis' interests and is an undue hardship on Islam. We further
                    conclude that because the work exclusion term is unreasonable, the
                    agreement is wholly unenforceable, as we do not modify or "blue pencil"
                    contracts. With regard to Atlantis' conversion claim based on Islam's
                    alteration of electronic customer information, which Atlantis quickly
                    restored, we affirm the district court's denial. The minimal disruption and
                    expense incurred were insufficient to require Islam to pay the full value of
                    the information. Finally, as to the misappropriation of trade secrets claim,
                    we conclude that Atlantis failed to demonstrate that GSR knew or should
                    have known the player information was obtained by improper means and
                    therefore affii in the district court's finding of nonliability. 1-




                           'We also affirm the parties' appeals from attorney fees awards,
                    except that we reverse the award to Atlantis against Islam because the
                    district court erred by prohibiting Islam's review of the itemized attorney
                    fees.


SUPREME COURT
        OF
     NEVADA
                                                              3
(0) 1947A    7e(0
                                                BACKGROUND
                               While working as a casino host at Atlantis, Islam executed
                several agreements pertaining to her employment. Pursuant to those
                agreements, Atlantis restricted Islam from sharing confidential
                information, disseminating intellectual property, and downloading or
                uploading information without authorization. Additionally, a noncompete
                agreement prohibited Islam from employment, affiliation, or service with
                any gaming operation within 150 miles of Atlantis for one year following
                the end of her employment. 2
                               After more than three years at Atlantis, Islam became
                dissatisfied with her work environment. As Islam pursued employment
                elsewhere, she altered and concealed the contact information for 87
                players in Atlantis' electronic database. She also hand-copied players'
                names, contact information, level of play, game preferences, credit limits,
                and other proprietary information from the database onto notebook paper.
                Soon after, she resigned, and when newly assigned casino hosts attempted
                to contact players formerly assigned to Islam, they discovered that the


                      2   In particular, the noncompete agreement provides as follows:

                               In the event that the employment relationship
                               between Atlantis and Team Member ends for any
                               reason, either voluntary or non-voluntary, Team
                               Member agrees that (s)he will not, without the
                               prior written consent of Atlantis, be employed by,
                               in any way affiliated with, or provide any services
                               to, any gaming business or enterprise located
                               within 150 miles of Atlantis Casino Resort for a
                               period of one (1) year after the date that the
                               employment relationship between Atlantis and
                               Team Member ends.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) I947A
                information had been altered. Despite Islam's actions, Atlantis was able
                to fully restore the correct contact information for its players, incurring
                $2,117 in repair expenses.
                              Meanwhile, GSR interviewed Islam for a position as a casino
                host. During the hiring process, GSR personnel advised Islam not to bring
                anything from Atlantis but herself and her established relationships.
                Despite GSR's request, when Islam began working at GSR, she entered
                certain player information she had copied from Atlantis' database into
                GSR's database. Evidence adduced at trial also indicated that Islam
                communicated copied information to GSR by email. However, Islam never
                presented to GSR personnel the notebooks containing the copied
                information and repeatedly insisted that the information she provided was
                from her own "book of trade." 3 Thus, GSR used the information it received
                from Islam to market to Atlantis players.
                              Thereafter, Atlantis became aware that GSR hired Islam and
                that GSR was marketing to its players. Atlantis sent a letter to GSR,
                informing GSR of Islam's noncompete agreement, that Islam may have
                confidential information, and that GSR was to refrain from using that
                information. In response, GSR sent a letter to Atlantis advising that it
                was not in possession of trade secret information and that the information
                provided by Islam came from her book of trade. GSR additionally
                requested that Atlantis provide more specific information as to what




                      3 The district court found that a casino host's "book of trade" is a
                collection of "names and contact information of guests with whom the host
                has developed relationships through [the host's] own efforts."


SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                    Atlantis believed was protectable as a trade secret. Atlantis did not
                    comply with GSR's request.
                                Subsequently, Atlantis filed a complaint against both Islam
                    and GSR, alleging seven causes of action and requesting a restraining
                    order. The district court issued a restraining order prohibiting Islam from
                    employment with GSR. The parties later stipulated to a preliminary
                    injunction pending resolution of the case, and GSR served Atlantis with an
                    offer of judgment. However, Atlantis rejected the offer and a bench trial
                    ensued.
                                As between Atlantis and Islam, the district court found Islam
                    liable for breach of contract and violation of the Nevada Uniform Trade
                    Secrets Act and imposed a permanent injunction prohibiting Islam from
                    further use of Atlantis' trade secrets. The district court awarded Atlantis
                    compensatory and punitive damages, in addition to attorney fees and
                    costs. However, the district court also found that Islam was not liable for
                    tortious interference with contractual relations or conversion and ruled
                    that the noncompete agreement was unenforceable. As to Atlantis' claims
                    against GSR, the district court found that GSR was not liable for tortious
                    interference with contractual relations or misappropriation of trade
                    secrets and awarded GSR attorney fees and costs based on its offer of
                    judgment, but denied fees requested under NRS 600A.060.
                                All three parties appealed.         Atlantis challenges the
                    noncompete and conversion rulings in its claims against Islam, and the
                    tortious interference and attorney fees rulings in its claims against GSR.
                    Islam's appeal challenges the award of attorney fees to Atlantis. GSR
                    challenges the denial of attorney fees under NRS 600A.060.



SUPREME COURT
        OF
     NEVADA

                                                         6
(0) 1947A    cle.
                                                DISCUSSION
                            "We review the district court's legal conclusions de novo."
                Buzz Stew, LLC v. City of N. Las Vegas,     124 Nev. 224, 228, 181 P.3d 670,
                672 (2008). However, "this court will not disturb a district court's findings
                of fact unless they are clearly erroneous and not based on substantial
                evidence." Ina Fid. Ins. Co. v. State, 122 Nev. 39, 42, 126 P.3d 1133,
                1134-35 (2006).
                Atlantis v. Islam
                      Noncompete agreement
                            Atlantis argues that the noncompete agreement signed by
                Islam was reasonable and enforceable. Even if the noncompete agreement
                was unenforceable as written, Atlantis argues that the agreement should
                be preserved by judicial modification of provisions that are decidedly too
                broad. In contrast, Islam and GSR argue that the court properly found the
                noncompete agreement unreasonable and correctly determined that the
                proper remedy was to void the contract as a whole. Further, Islam and
                GSR contend that courts may not create a contract for the parties that the
                parties did not intend.
                            Reasonableness
                            Contract interpretation is a legal question we consider under a
                de novo standard of review. May v. Anderson, 121 Nev. 668, 672, 119 P.3d
                1254, 1257 (2005). Under Nevada law, "[a] restraint of trade is
                unreasonable, in the absence of statutory authorization or dominant social
                or economic justification, if it is greater than is required for the protection
                of the person for whose benefit the restraint is imposed or imposes undue
                hardship upon the person restricted." Hansen v. Edwards, 83 Nev. 189,
                191-92, 426 P.2d 792, 793 (1967). Time and territory are important

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A



                                          ,
                factors to consider when evaluating the reasonableness of a noncompete
                agreement. Id. at 192, 426 P.2d at 793. However, "[t]here is no inflexible
                formula for deciding the ubiquitous question of reasonableness." Ellis v.
                McDaniel, 95 Nev. 455, 458-59, 596 P.2d 222, 224 (1979). Thus, we look to
                our caselaw.
                               In Jones v. Deeter, an employer that performed lighting
                services hired an assistant, who agreed in writing not to compete within
                100 miles of Reno/Sparks for five years subsequent to the end of his
                employment. 112 Nev. 291, 292, 913 P.2d 1272, 1273 (1996). After three
                months, the employer fired his assistant and, when the assistant sought
                work elsewhere, the employer brought suit against him to enforce the
                noncompete agreement. Id. at 293, 913 P.2d at 1273. We concluded that
                the five-year restriction imposed too great a hardship for the employee and
                was not necessary to protect the employer's interests, even in light of the
                employer's argument that developing a customer base in the industry was
                difficult. Id. at 296, 913 P.2d at 1275.
                            Also, in Cameo, Inc. v. Baker, we held that a noncompete
                agreement term of two years and "within fifty miles of any area which was
                the 'target of a corporate plan for expansion' was unreasonable. 113 Nev.
                512, 519-20, 936 P.2d 829, 833-34 (1997). We explained "that the covenant
                at issue [was] overly broad as to future territory for possible expansion,"
                and thus, operated "as a greater restraint on trade than [was] necessary to
                protect [the former employer's] interests." Id.
                            In this case, similar to Jones and Cameo, we conclude that the
                term prohibiting Islam from employment, affiliation, or service with any
                gaming business or enterprise is overly broad, as it extends beyond what
                is necessary to protect Atlantis' interests. According to the term, Islam is

SUPREME COURT
        OF
     NEVADA

                                                       8
(0) 1947A
                prohibited from being employed, for instance, as a custodian, at every
                casino within a 150-mile radius. Yet, in such a hypothetical, it is unlikely
                that Islam would be luring players from Atlantis; thus, Atlantis' interests
                would remain protected. Additionally, similar to Jones, the work
                exclusion term presents an undue hardship for Islam. The agreement's
                prohibition of all types of employment with gaming establishments
                severely restricts Islam's ability to be gainfully employed. For these
                reasons, we deem the term to be overbroad and unreasonable: 4
                               Enforceability
                               Under Nevada law, such an unreasonable provision renders
                the noncompete agreement wholly unenforceable. See Jones, 112 Nev. at
                296, 913 P.2d at 1275 (holding that the noncompete agreement as a whole
                was unenforceable after concluding that a particular provision was
                unreasonable). Rightfully, we have long refrained from reforming or "blue
                penciling"5 private parties' contracts.   See Reno Club, Inc. v. Young Inv.
                Co., 64 Nev. 312, 323, 182 P.2d 1011, 1016 (1947) ("This would be virtually
                creating a new contract for the parties, which. . . under well-settled rules



                      4 Inaccord with this conclusion, the Georgia Court of Appeals has
                stated that "[al noncompete covenant is too broad and indefinite to be
                enforceable where it contains no limit on the work restricted and
                effectively prohibits an employee from working for a competitor in any
                capacity." Lapolla Indus., Inc. v. Hess, 750 S.E.2d 467, 474 (Ga. Ct. App.
                2013).

                      5 "The  blue-pencil test' is `[a] judicial standard for deciding whether
                to invalidate the whole contract or only the offending words." Griffin
                Toronjo Pivateau, Putting the Blue Pencil Down: An Argument for
                Specificity in Noncompete Agreements, 86 Neb. L. Rev. 672, 681 (2008)
                (quoting Blue-pencil test, Black's Law Dictionary (8th ed. 2004)).


SUPREME COURT
     OF
   NEVADA
                                                      9
(0) 1947A mea
                of construction, the court has no power to do."). In All Star Bonding v.
                State, we reaffirmed that "[wle are not free to modify or vary the terms of
                an unambiguous agreement." 119 Nev. 47, 51, 62 P.3d 1124, 1126 (2003)
                (internal quotation omitted); see Kaldi v. Farmers Ins. Exch., 117 Nev.
                273, 278, 21 P.3d 16, 20 (2001) ("It has long been the policy in Nevada that
                absent some countervailing reason, contracts will be construed from the
                written language and enforced as written." (internal quotation omitted)).
                Under Nevada law, this rule has no exception for overbroad noncompete
                agreements, thus Atlantis' failure to suggest that the noncompete
                agreement is ambiguous leaves us only to apply our clear precedent.
                However, our precedent appears inconsequential to the dissent's blue-
                penciling advocacy, as they, too, fail to charge the contract with ambiguity
                before picking up the pencil. But even if an argument as to the contract's
                ambiguity were offered, and even if it had merit, reformation may still be
                inappropriate, as the dissent points to no Nevada case reforming
                ambiguous noncompete agreements. Thus, we act in conformance with
                our precedent when we refrain from rewriting the parties'S contract.
                            Importantly, we have not overturned or abrogated our caselaw
                establishing our refusal to reform parties' contracts where they are
                unambiguous. Nonetheless, citing to Hansen, 83 Nev. at 192, 426 P.2d at
                793-94, and Ellis, 95 Nev. at 458, 596 P.2d at 224, Atlantis contends that
                if the noncompete agreement was overly broad and unreasonable, the
                district court was required to modify it. In opposition, GSR contends that
                Atlantis misconstrues Hansen and Ellis because the cases do not allow for
                the court's modification of a noncompete agreement. According to GSR,
                the cases provide for modification of a preliminary injunction rather than
                the original contract. We agree with GSR.

SUPREME COURT
         OF
      NEVADA
                                                     10
(0) 19))7A
                            The procedural posture of the case at bar distinguishes it from
                Hansen and Ellis, and likens it to Jones. Both Hansen, 83 Nev. at 191,
                426 P.2d at 793, and Ellis, 95 Nev. at 457, 596 P.2d at 223, were appeals
                from district court orders granting preliminary injunctions. The
                particular thing modified after finding the terms of the employment
                contracts unreasonable were the injunctions, not the employment
                contracts. See, e.g., Hansen, 83 Nev. at 193, 426 P.2d at 794 ("We deem
                the restriction thus modified to be reasonable ") Thus, the blue pencil was
                not taken up. In contrast, in Jones, the appeal followed a final judgment
                on the merits of the noncompete agreement's reasonableness and
                enforceability. 112 Nev. at 293, 913 P.2d at 1274. We held that the entire
                agreement was unenforceable after concluding that the five-year time
                restriction provision was unreasonable.       Id. at 296, 913 P.2d at 1275.
                Thus, here, as in Jones, the unreasonable work exclusion term renders the
                contract as a whole unenforceable.         See Harlan M. Blake, Employee
                Agreements Not to Compete, 73 Han. L. Rev. 625, 681-82 (1960) ("[M]ost
                courts either issue an injunction which is regarded as reasonable, even
                though narrower than the terms of the restraining covenant, or refuse
                enforcement altogether." (footnote omitted)).
                            The dissent cites to caselaw from other jurisdictions to argue
                that Nevada should similarly indulge. Other states are divided on
                whether to reform parties' contracts.     Compare Federated Mut. Ins. Co. v.
                Whitaker, 209 S.E.2d 161, 164 (Ga. 1974) (holding that the entire
                "covenant must fall because this court has refused to apply the 'Blue-
                pencil theory of severability" (internal quotations omitted)), with Farm
                Bureau Serv. Co. of Maynard v. Kohls, 203 N.W.2d 209, 212 (Iowa 1972)
                (upholding a lower court's finding that a noncompete agreement was

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) 1947A
                        unreasonable, but rejecting its conclusion that the contract as a whole was
                        therefore void). Georgia courts explicitly considered and adamantly
                        rejected the blue-pencil way:
                                          We have given careful consideration to the
                                    severance theory, and we decline to apply it. . . .
                                    "Courts and writers have engaged in hot debate
                                    over whether severance should ever be applied to
                                    an employee restraint The argument against
                                    doing so is persuasive. For every covenant that
                                    finds its way to court, there are thousands which
                                    exercise an in terrorem effect on employees who
                                    respect their contractual obligations and on
                                    competitors who fear legal complications if they
                                    employ a covenantor, or who are anxious to
                                    maintain gentlemanly relations with their
                                    competitors. Thus, the mobility of untold numbers
                                    of employees is restricted by the intimidation of
                                    restrictions whose severity no court would
                                    sanction. If severance is generally applied,
                                    employers can fashion truly ominous covenants
                                    with confidence that they will be pared down and
                                    enforced when the facts of a particular case are
                                    not unreasonable. . . ."
                                          There are some good reasons in support of
                                    the doctrine of severance. However, we conclude
                                    that those reasons are not of sufficient weight to
                                    offset those reasons for refusing to apply the
                                    doctrine. In short, we have weighed the "blue-
                                    pencil" doctrine in the balance, and found it
                                    wanting.




        SUPREME COURT
                OF
             NEVADA
                                                            12
        (0) I947A


iss't
                   Richard P. Rita Pers. Servs, Ina, Inc. v. Kot, 191 S.E.2d 79, 81 (Ga. 1972)
                   (quoting Blake, supra, at 682-83). 6 We are persuaded by Georgia's
                   rationale, but there are additional reasons for abstaining.
                               Our exercise of judicial restraint when confronted with the
                   urge to pick up the pencil is sound public policy. Restraint avoids the
                   possibility of trampling the parties' contractual intent.      See Pivateau,
                   supra, at 674 ("[Ti he blue pencil doctrine. . . creates an agreement that
                   the parties did not actually agree to."); Reno Club, 64 Nev. at 323, 182
                   P.2d at 1016 (concluding that creating a contractual term operates beyond
                   the parties' intent and the court's power). Even assuming only minimal
                   infringement on the parties' intent, as the dissent suggests, a trespass at
                   all is indefensible, as our use of the pencil should not lead us to the place
                   of drafting. Our place is in interpreting. Moreover, although the
                   transgression may be minimal here, setting a precedent that establishes



                         6We  note that the Georgia Legislature implemented laws attempting
                   to advance blue penciling in Georgia courts. See Ga. Code Ann. § 13-8-2.1
                   (repealed 2009); Ga. Code Ann. § 13-8-53(d) (2010). However, the
                   Legislature's first attempt, Ga. Code Ann. § 13-8-2.1 (1990), providing that
                   courts must reform unlawful contracts, was held unconstitutional by
                   Jackson 8z Coker, Inc. v. Hart, 405 S.E.2d 253, 255 (Ga. 1991). See Atlanta
                   Bread Co. Ina, Inc. v. Lupton-Smith, 679 S.E.2d 722, 724-25 (Ga. 2009)
                   ("[T]his Court has rejected a legislative attempt to usurp the application of
                   standards of reasonableness to noncompetition covenants in employment
                   agreements."). Another legislative attempt, Ga. Code Ann. § 13-8-53(d)
                   (2010), providing that courts may blue pencil, did not affect Georgia's
                   precedent. The Georgia Court of Appeals reiterated that "the rule is that
                   the court will not sever or 'blue pencil' an unenforceable noncompete
                   covenant and enforce reasonable restrictions in other noncompete
                   covenants, but will declare all the noncompete covenants unenforceable."
                   Lapolla, 750 S.E.2d at 473.


SUPREME COURT
      OF
    NEVADA
                                                         13
(0) 1947A 4(4e4.
                the judiciary's willingness to partake in drafting would simply be
                inappropriate public policy as it conflicts with the impartiality that is
                required of the bench, irrespective of some jurisdictions' willingness to
                overreach.
                             Restraint also preserves judicial resources. Pivateau, supra,
                at 674 ("Both [types of blue penciling] essentially turn courts into
                attorneys after the fact."). And restraint is consistent with basic
                principles of contract law that hold the drafter to a higher standard.
                Williams v. Waldman, 108 Nev. 466, 473, 836 P.2d 614, 619 (1992) ("Mt is
                a well settled rule that `filn cases of doubt or ambiguity, a contract must
                be construed most strongly against the party who prepared it, and
                favorably to a party who had no voice in the selection of its language."
                (alteration in original) (quoting Jacobson v. Sassower, 489 N.E.2d 1283,
                1284 (N.Y. 1985))).
                             We have been especially cognizant of the care that must be
                taken in drafting contracts that are in restraint of trade. Hansen, 83 Nev.
                at 191, 426 P.2d at 793 ("An agreement on the part of an employee not to
                compete with his employer after termination of the employment is in
                restraint of trade and will not be enforced in accordance with its terms
                unless the same are reasonable."). A strict test for reasonableness is
                applied to restrictive covenants in employment cases because the economic
                hardship imposed on employees is given considerable weight. Ferdinand
                S. Tinio, Annotation, Enforceability, Insofar as Restrictions Would Be
                Reasonable, of Contract Containing Unreasonable Restrictions on
                Competition, 61 A.L.R. 3d 397, § 2b (1975). "One who has nothing but his
                labor to sell, and is in urgent need of selling that, cannot well afford to
                raise any objection to any of the terms in the contract of employment

SUPREME COURT
        OF
     NEVADA

                                                    14
(0) 1947A


                                                         .   o.e•   al■
                offered him, so long as the wages are acceptable." Menter Co. v. Brock, 180
                N.W. 553, 555 (Minn. 1920). Hence, leniency must favor the employee and
                the terms of the contract must be construed in the employee's favor.
                            Conversely, blue penciling favors the employer by presuming
                the employer's good faith. 7 Demonstrating compassion for the employer,
                one professor offered that "in most such cases, the employer does not
                require the promise because the employer is a hardhearted oppressor of
                the poor," instead, "the employer is engaged in the struggle for prosperity
                and must utilize all avenues to gain and retain the good will of customers."
                15 Grace McLane Giesel, Corbin on Contracts § 80.15, at 120 (rev. ed.
                2003). Further, "Mlle function of the law is to maintain a reasonable
                balance" because "a former employee may compete unfairly and an
                employer may oppress unreasonably." Id This analysis sympathizes with
                employers at most and equivocates the employer's and employee's plight
                at least. However, it is plain that the scales are most imbalanced when
                the party who holds a superior bargaining position, and who is the
                contract drafter, drafts a contract that is greater than required for its
                protection and is thereafter rewarded with the court's legal drafting aid,
                as the other party faces economic impairment, restrained in his trade. In
                the context of an agreement that is in restraint of trade, a good-faith
                presumption benefiting the employer is unwarranted.


                      7Although     we acknowledge that some courts only allow blue
                penciling "if the party who seeks to enforce the term obtained it in good
                faith," Ellis v. James V. Hurson Associates, Inc., 565 A.2d 615, 617 (D.C.
                1989) (internal quotations omitted), still other courts do not make good
                faith a condition of reformation, see, e.g., Farm Bureau, 203 N.W.2d at
                212.


SUPREME COURT
        OF
     NEVADA
                                                     15
(0) 1947A
                              At the outset, the bargaining positions of the employer and
                employee are generally unequal. Star Direct, Inc. v. Dal Pra, 767 N.W.2d
                898, 924 n.10 (Wis. 2009). When an employment contract is made, the
                party seeking employment must consent to almost any restrictive
                covenant if he or she desires employment Id. Hence, even an employer-
                drafted contract containing unenforceable provisions will likely be signed
                by the employee. Under a blue pencil doctrine, "[tithe employer then
                receives what amounts to a free ride on" the provision, perhaps knowing
                full well that it would never be enforced. Pivateau, supra, at 690.
                Consequently, the practice encourages employers with superior bargaining
                power "to insist upon unreasonable and excessive restrictions, secure in
                the knowledge that the promise will be upheld in part, if not in full."
                Streiff v. Am. Family Mitt. Ins. Co., 348 N.W.2d 505, 509 (Wis. 1984). 8 It
                thereby forces the employee to bear the burden as employers carelessly, or



                      8A   California court explains:

                              Many, perhaps most, employees would honor these
                              clauses without consulting counsel or challenging
                              the clause in court, thus directly undermining the
                              statutory policy favoring competition. Employers
                              would have no disincentive to use the broad,
                              illegal clauses if permitted to retreat to a narrow,
                              lawful construction in the event of litigation.
                Kolani v. Gluska, 75 Cal. Rptr. 2d 257, 260 (Ct. App. 1998). On the other
                hand, the "all or nothing" approach encourages employers to carefully
                draft agreements devoid of "overreaching terms for fear that the entire
                agreement will be voided." Kenneth R. Swift, Void Agreements, Knocked-
                Out Terms, and Blue Pencils: Judicial and Legislative Handling of
                Unreasonable Terms in Noncompete Agreements, 24 Hofstra Lab. & Emp.
                L.J. 223, 246 (2007).


SUPREME COURT
        OF
     NEVADA
                                                        16
(0) 1947A
                intentionally, overreach. Pivateau, supra, at 689. "In the words of one
                commentator, '[t]his smacks of haying one's employee's cake, and eating it
                too." Id. at 690 (quoting Blake, supra, at 683).
                               The dissent argues that refusal to blue pencil is antiquated.
                However, it has been noted that "eliminating the blue pencil doctrine
                comports with recent trends as courts have indicated a greater willingness
                to refuse to reform agreements that are not reasonable on their face."     Id.
                at 674. Some states, such as Wisconsin, have even codified the "no
                modification rule."      See Wis. Stat. § 103.465 (2012). 9 Based on the
                argument of antiquity, and the rule of law in other jurisdictions, the
                dissent would force the district court to change the contract to only
                prohibit Islam from being employed as a casino host. 11) The dissent's
                overreach in such an indulgent application of the doctrine is troubling.


                      9 Wis.   Stat. § 103.465 provides:

                                      A covenant by an assistant, servant or agent
                               not to compete with his or her employer or
                               principal during the term of the employment or
                               agency, or after the termination of that
                               employment or agency, within a specified territory
                               and during a specified time is lawful and
                               enforceable only if the restrictions imposed are
                               reasonably necessary for the protection of the
                               employer or principal. Any covenant, described in
                               this subsection, imposing an unreasonable
                               restraint is illegal, void and unenforceable even as
                               to any part of the covenant or performance that
                               would be a reasonable restraint
                      ImEven assuming that the blue pencil doctrine is not contrary to
                Nevada precedent and stated public policy, reformation is certainly not a
                mandate placed on a district court. Laura J. Thalacker & Hartwell
                Thalacker, Non-Compete Laws: Nevada, Practical Law State Q&A § 6
                                                               continued on next page . .
SUPREME COURT
        OF
     NEVADA

                                                           17
(0) 1947A
                             Under a strict application of the blue pencil doctrine, "only the
                offending words are invalidated if it would be possible to delete them
                simply by running a blue pencil through them, as opposed to changing,
                adding, or rearranging words." Pivateau, supra, at 681 (internal quotation
                omitted). The dissent purports to reword the provision by changing the
                work exclusion term to limit it to employment as a casino host. Thus, the
                dissent embraces the most liberal form of the blue pencil doctrine, id. at
                682, a use of judicial resources that is unwarranted and blurs the line
                between the bench and the bar. 11 As explained by the Supreme Court of
                Arkansas, "[vv]e are firmly convinced that parties are not entitled to make
                an agreement, as these litigants have tried to do, that they will be bound
                by whatever contract the courts may make for them at some time in the
                future."   Rector-Phillips-Morse, Inc. v. Vroman, 489 S.W.2d 1, 4 (Ark.
                1973). Courts are not empowered to make private agreements.         Id. Such
                actions are simply not within the judicial province. Id.




                . . . continued
                (2015) (suggesting that "[c]ourts in Nevada may, but are not required to,
                modify or blue pencil the terms in non-compete agreements and may
                enforce them as modified"). Under a review for discretion, the district
                court certainly did• not abuse its discretion in refusing to redraft a
                noncompete agreement that banned the employer from "employment,
                affiliation, or service with any gaming operation." See Dowell v. Biosense
                Webster, Inc., 102 Cal. Rptr. 3d 1, 11 (Ct. App. 2009) (affirming a lower
                court's invalidation of an overbroad noncompete clause prohibiting "an
                employee from rendering services, directly or indirectly, to a competitor").

                      "Redrafting the contract, rather than striking the offending work
                exclusion term, is the dissent's only option because striking the term
                renders the agreement unintelligible.


SUPREME COURT
        OF
     NEVADA
                                                      18
(0) 1947A
                             In light of Nevada's caselaw and stated public policy concerns,
                we will not reform the contract to change the type of employment from
                which Islam is prohibited. As written, the contract is an unenforceable
                restraint of trade.    See Hansen, 83 Nev. at 191, 426 P.2d at 793
                (recognizing that contracts in restraint of trade will not be enforced unless
                the terms are reasonable). Without a contract, there was no violation. 12
                Accordingly, we affirm the district court's ruling as to the noncompete
                agreement.
                      Conversion
                             Atlantis claims the district court erred by determining that
                Islam was not liable for conversion. According to Atlantis, Islam
                converted its property when she altered the player contact information for
                87 guests, taking control of its data in a form that was inconsistent with
                its property rights. Islam and GSR contend that conversion requires a
                more serious interference with property rights.
                             Nevada law defines conversion "as a distinct act of dominion
                wrongfully exerted over another's personal property in denial of, or
                inconsistent with his title or rights therein or in derogation, exclusion, or
                defiance of such title or rights." M. C. Multi-Family Dev., LLC v. Crestdale
                Assocs., Ltd.,   124 Nev. 901, 910, 193 P.3d 536, 542 (2008) (internal



                      12 Based on our determination that the noncompete agreement was
                unenforceable, we also conclude that Atlantis' cause of action for tortious
                interference with a contractual relationship against GSR was properly
                dismissed as a matter of law. See J.J. Indus., LLC v. Bennett, 119 Nev.
                269, 274, 71 P.3d 1264, 1267 (2003) (requiring a valid and existing
                contract to establish an intentional interference with contractual relations
                claim).


SUPREME COURT
        OF
     NEVADA

                                                      19
(0) 1947A
                quotations omitted). Furthermore, "conversion generally is limited to
                those severe, major, and important interferences with the right to control
                personal property that justify requiring the actor to pay the property's full
                value." Edwards v. Emperor's Garden Rest., 122 Nev. 317, 328-29, 130
                P.3d 1280, 1287 (2006).
                              We conclude that Islam's act of altering the player contact
                infoi mation in Atlantis' gaming database did not amount to conversion.
                The information was not lost, and with relatively minimal cost, the contact
                information was properly restored. To be sure, the interruption in
                marketing caused by Islam's conduct was not severe enough to justify
                requiring her to pay the full value of the information, which was estimated
                to be much more valuable than the cost of repair. 13 Therefore, we also
                affirm the district court's finding of no liability as to Atlantis' conversion
                claim against Islam.
                      Attorney fees awarded to Atlantis against Islam
                              Islam contends that the district court violated her right to due
                process by awarding Atlantis $308,711 in attorney fees without allowing
                her to view the itemized fees. In response, Atlantis contends that NRCP
                54 does not require the detailed documentation that Islam sought.
                              We conclude that the district court's award of attorney fees to
                Atlantis against Islam without permitting Islam to review the
                itemizations was improper. See Love v. Love, 114 Nev. 572, 582, 959 P.2d
                523, 529 (1998) (concluding that the district court's grant of attorney fees




                      13 We
                          note that the district court awarded Atlantis the cost of repair
                as compensation in its breach of contract claim.


SUPREME COURT
        OF
     NEVADA
                                                       20
(0) 1947A
                based upon sealed billing statements unfairly precluded the opposing
                party from disputing the legitimacy of the award). Therefore, as to the
                award of attorney fees against Islam, we reverse and remand with
                instructions to allow Islam to review the itemized attorney fees.
                Atlantis v. GSR
                      Nevada Uniform Trade Secrets Act
                            Atlantis contends that the district court's conclusions that
                GSR did not misappropriate its trade secrets, but that Islam did, are
                irreconcilable with one another. Thus, Atlantis claims that GSR is also
                liable for misappropriation. GSR argues that it did not misappropriate
                Atlantis' trade secrets because it reasonably relied on Islam's
                representation that she had relationships with each of the players she put
                in its database, and thus, GSR had no knowledge that the information was
                a trade secret.
                            We conclude that the district court's conclusion was not clearly
                erroneous because Atlantis failed to establish the essential elements of its
                misappropriation claim against GSR. The following was set forth by the
                United States District Court for the Northern District of California in
                interpreting California's almost identical Uniform Trade Secrets Act:
                                  The elements of a claim of indirect trade
                            secret misappropriation . . . are: (1) the plaintiff is
                            the owner of a valid trade secret; (2) the defendant
                            acquired the trade secret from someone other than
                            the plaintiff and (a) knew or had reason to know
                            before the use or disclosure that the information
                            was a trade secret and knew or had reason to
                            know that the disclosing party had acquired it
                            through improper means or was breaching a duty
                            of confidentiality by disclosing it; or (b) knew or
                            had reason to know it was a trade secret and that
                            the disclosure was a mistake; (3) the defendant
SUPREME COURT
        OF
     NEVADA
                                                      21
(0) 1947A
                                  used or disclosed the trade secret without
                                  plaintiffs authorization; and (4) the plaintiff
                                  suffered harm as a direct and proximate result of
                                  the defendant's use or disclosure of the trade
                                  secret, or the defendant benefitted from such use
                                  or disclosure.
                    MedioStream, Inc. v. Microsoft Corp., 869 F. Supp. 2d 1095, 1114 (N.D.
                    Cal. 2012).      Compare Cal. Civ. Code § 3426.1 (2012),              with NRS
                    600A.030(2)."


                          "NRS 600A.030(2) provides that "misappropriation" means as
                    follows:

                                        (a) Acquisition of the trade secret of another
                                  by a person by improper means;
                                         (b) Acquisition of a trade secret of another
                                  by a person who knows or has reason to know that
                                  the trade secret was acquired by improper means;
                                  or
                                        (c) Disclosure or use of a trade secret of
                                  another without express or implied consent by a
                                  person who:
                                          (1) Used improper means to acquire
                                  knowledge of the trade secret;
                                             (2) At the time of disclosure or use, knew
                                  or had reason to know that his or her knowledge of
                                  the trade secret was:
                                              (I) Derived from or through a person
                                  who had used improper means to acquire it;
                                                  (II) Acquired under circumstances
                                  giving rise to a duty to maintain its secrecy or
                                  limit its use; or
                                                (III) Derived from or through a
                                  person who owed a duty to the person seeking
                                  relief to maintain its secrecy or limit its use; or
                                                                        continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                           22
(0) 1947A    42*.
                                Atlantis failed to establish that GSR knew or should have
                   known that the information Islam provided was a trade secret. GSR took
                   steps to ensure that it did not receive trade secret information from Islam.
                   GSR's hiring personnel advised Islam before she began working to bring
                   only herself and her relationships when she left Atlantis. Additionally,
                   GSR management sought and gained Islam's reassurance that the player
                   information she communicated was built on her own relationships. Based
                   on Islam's representations, there was no reason for GSR to know that it
                   was using trade secrets that belonged to Atlantis.
                                Furthermore, Atlantis' letter to GSR did not sufficiently put
                   GSR on notice that it was using wrongfully obtained player information.
                   The letter expressed doubt as to whether GSR was in fact in possession of
                   Atlantis' trade secrets and failed to identify the trade secrets. Atlantis'
                   letter advised that there were "[p]otential [tirade [s]ecret [tholations" and,
                   rather elusively, communicated that "Wf GSR has incorporated into its
                   data base . . . confidential information that is the property of the Atlantis,
                   we demand that GSR immediately advise us of the same" In addition to
                   the uncertainty communicated by Atlantis' use of the terms "potential"
                   and "if," Atlantis placed the onus on GSR to know what trade secrets GSR
                   had in its possession that belonged to Atlantis. However, without
                   Atlantis' player list, or Islam's candid insight, it was nearly impossible for
                   GSR to know whether it was using Atlantis' trade secrets. Moreover,


                   . . . continued
                                          (3) Before a material change of his or her
                                position, knew or had reason to know that it was a
                                trade secret and that knowledge of it had been
                                acquired by accident or mistake.

SUPREME COURT
        OF
     NEVADA
                                                         23
(0) 1947A    (en
                        when GSR requested more specific information, Atlantis failed to provide
                        it. Because GSR received both trade secret and nontrade secret
                        information from Islam without knowing which, if any, information was
                        protected, it cannot be said that GSR sufficiently knew or should have
                        known that the information provided to it was a trade secret.           See
                        MicroStrategy Inc. v. Bus. Objects, S.A., 331 F. Supp. 2d 396, 431 (E.D. Va.
                        2004) (limiting scope of protected documents to those identified as trade
                        secrets).
                                    An alternative result, which establishes the sufficiency of
                        GSR's knowledge based on these facts, would be harmful to the casino host
                        trade. To protect Atlantis' potential trade secrets, GSR would need to
                        cease marketing to all players communicated to by Islam. This result
                        would encourage all casino hosts' former employers to send letters
                        accusing the host's new employer of trade secret violations, knowing that
                        with no real claim of misappropriation, they could quash competition. The
                        consequences would suffocate a casino host's very purpose, whose trade is
                        built on providing its employer with relationships established with
                        customers. Hosts provide a unique advantage to casinos by expanding a
                        casino's client base, Choctaw Resort Development Enterprise v. Apple quist,
                        161 So. 3d 1134, 1136 (Miss. Ct. App. 2015), and the result the dissent and
                        Atlantis seek could stifle the trade.
                                    Our holding considers the nature of the casino host's trade.
                        With more specific information about which players were improperly
                        solicited, GSR could have ceased its use of information improperly
                        obtained while continuing its use of information rightfully obtained. We
                        deem this to be the best outcome.



SUPREME COURT
        OF
     NEVADA
                                                                24
(0) 1947A    94,4



                    7
                                   Therefore, we reject the assertion that GSR knew, or had
                    reason to know, from Atlantis' vague accusations, that it was using
                    information improperly obtained. We conclude that, without more, GSR
                    appropriately relied on Islam's statements that the information she
                    relayed was based on her own relationships and her book of trade. The
                    district court properly held Islam responsible for her actions but
                    distinguished Islam's conduct from that of GSR. Because the district
                    court's determination that GSR did not misappropriate Atlantis' trade
                    secrets was not clearly erroneous, we affirm.
                          Attorney fees awarded to GSR against Atlantis
                                   Atlantis claims the district court's award of attorney fees in
                    favor of GSR in the amount of $190,124.50, pursuant to GSR's NRCP 68
                    offer of judgment, is unsupported and should be vacated. GSR contends
                    that it was entitled to the award of attorney fees based on the offer of
                    judgment, but that it is additionally entitled to an award of attorney fees
                    based on Atlantis' bad faith, pursuant to NRS 600A.060. We conclude that
                    the district court properly awarded attorney fees pursuant to the offer of
                    judgment. GSR made an offer that Atlantis rejected, and Atlantis failed to
                    receive a more favorable judgment. 15 Upon a review of the record, we also
                    conclude that the district court properly refused to award fees under NRS
                    600A.060 because Atlantis' claim was not brought in bad faith. 16 Thus, as



                          1 We note that Atlantis' argument that the offer of judgment was
                              -5




                    invalid because it was made by a nonparty lacks merit.

                            In the district court's order dated September 27, 2013, it found
                          ' 6




                    that Atlantis acted in bad faith in pursuing the misappropriation claim
                    against GSR. However, the district court later denied the fees under NRS
                    600A.060 because it had already awarded attorney fees based on the offer
                                                                     continued on next page.
SUPREME COURT
       OF
    NEVADA
                                                           25
(0) 1947A 4441@7”
                  to the district court's award of attorney fees between Atlantis and GSR, we
                  affirm.
                               Based on the foregoing, we affirm the district court's judgment
                  and attorney fees orders except as to the order awarding fees against
                  Islam in favor of Atlantis. With respect to that order, we reverse and
                  remand to the district court for further proceedings consistent with this
                  opinion.




                  We concur:


                                  0-)              J.
                  Che


                                                   J.




                                               ,   J.
                  Gibbons



                    . continued

                  of judgment. We conclude that substantial evidence did not support the
                  district court's bad-faith finding, but we affirm because the district court
                  reached the right result.



SUPREME COURT
        OF
     NEVADA

                                                        26
(0) 1947A    e:
                HARDESTY, J., with whom PARRAGUIRRE, C.J., and PICKERING, J.,
                agree, dissenting in part:
                             While I agree that the non-compete agreement was written too
                broadly, there is no doubt that Islam and Atlantis agreed to restrict
                Islam's future employment as a casino host and that such a restriction is
                reasonable. Absent some showing of bad faith on Atlantis' part, of which
                there was none, I would follow the approach taken by this court and a
                majority of other courts and preserve the non-compete agreement by
                modifying or severing the overly broad provision and thereby maintain the
                restriction on Islam's future employment in a competing casino host
                position. Reformation is an equitable remedy, and here, the equities run
                in favor of Atlantis and against the employee who admittedly stole trade
                secret information from her employer to use in her new casino host job for
                a competitor. I therefore dissent from the majority's adoption of a
                minority view to invalidate the entire agreement. I also dissent from the
                majority's determination that GSR did not violate the Uniform Trade
                Secret Act. GSR had knowledge of the Islam/Atlantis non-compete and
                trade secret agreements soon after GSR hired Islam. As a result, GSR had
                reason to know that its new employee had acquired trade secrets by
                "improper means." NRS 600A.030(2)(a)-(c). Invalidating the non-compete
                agreement does not provide a defense to the use of trade secret
                information appropriated in violation of the enforceable trade secret
                agreement.
                Non-compete agreement
                             A majority of courts agree that overly broad non-compete
                agreements should be altered, where possible, to recognize the intent of
                the parties and bring them within reasonable parameters.   See Ferdinand
                S. Tinio, Annotation, Enforceability, Insofar as Restrictions Would Be
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                Reasonable, of Contract Containing Unreasonable Restrictions on
                Competition, 61 A.L.R. 3d 397, §§ 4-5 (1975) (outlining jurisdictions that
                allow some form of modification and those that do not). The modification
                test has been adopted by "most United States jurisdictions." Data Mgmt.,
                Inc. v. Greene, 757 P.2d 62, 64 (Alaska 1988) (adopting the approach that
                allows a court to reasonably alter a non-compete agreement so long as the
                agreement was drafted in good faith).    See, e.g., Hilligoss v. Cargill, Inc.,
                649 N.W.2d 142, 147 n.8 (Minn. 2002) (explaining that "a court at its
                discretion [can] modify unreasonable restrictions on competition in
                employment agreements by enforcing them to the extent reasonable");
                Whelan Sec. Co. v. Kennebrew, 379 S.W.3d 835, 844 (Mo. 2012) ("[W]hen
                the provisions of a non-compete clause impose a restraint that is
                unreasonably broad, appellate courts still can give effect to its purpose by
                refusing to give effect to the unreasonable terms or modifying the terms of
                the contract to be reasonable."); Merrimack Valley Wood Prods., Inc. v.
                Near, 876 A.2d 757, 764 (N.H. 2005) ("Courts have the power to reform
                overly broad restrictive covenants if the employer shows that it acted in
                good faith in the execution of the employment contract."); Cardiovascular
                Surgical Specialists, Corp. v. Mammana, 61 P.3d 210, 213 (Okla. 2002)
                ("To cure an overly broad and thus unreasonable restraint of trade, an
                Oklahoma court may impose reasonable limitations concerning the
                activities embraced, time, or geographical limitation but it will refuse to
                supply material terms of a contract." (internal quotation marks omitted));
                Durapin, Inc. v. Am. Prods., Inc., 559 A.2d 1051, 1058 (R.I. 1989) ("We
                believe this is the appropriate time to choose the route that permits
                unreasonable restraints to be modified and enforced, whether or not their
                terms are divisible, unless the circumstances indicate bad faith or

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2
                deliberate overreaching on the part of the promisee."); Simpson v. C Si R
                Supply, Inc., 598 N.W.2d 914, 920 (S.D. 1999) (allowing modification of
                "noncompetition provisions to conform to the statutory mandate. . . via
                partial enforcement"). The policy behind this approach is that "[a]n
                otherwise reasonable restrictive covenant should not be held invalid
                because it is unreasonable solely as to [breadth] where voiding the
                agreement, rather than enforcing it in a reasonable way, would be
                contrary to legislative intent, and frustrate the intent of the parties." 17A
                C.J.S. Contracts § 381 (2011); see also Kenneth R. Swift, Void Agreements,
                Knocked-Out Terms, and Blue Pencils: Judicial and Legislative Handling
                of Unreasonable Terms in Noncompete Agreements, 24 Hofstra Lab. &
                Emp. L.J. 223, 249-50 (2007) (explaining that this test allows "courts [to]
                exercise their inherent equity powers to the extent necessary to protect
                the employer's legitimate business interest").
                            In addition to the modification test, the "blue-pencil test" also
                allows modification by permitting a court to delete an overly broad portion
                of a non-compete covenant and to enforce the remainder. Id.; see also 17A
                Am. Jur. 2d Contracts § 318 (2004) ("While recognizing that illegal
                contracts are generally unenforceable or void, a court may, where possible,
                sever the illegal portion of the agreement and enforce the remainder."
                (footnotes omitted)). Several jurisdictions have embraced this test.     See,
                e.g., Ellis v. James V. Hurson Assocs., Inc., 565 A.2d 615, 617 (D.C. 1989);
                Cent. Ind. Podiatry, P.C. v. Krueger, 882 N.E.2d 723, 730 (Ind. 2008);
                Hartman v. W.H. Odell Si Assocs., Inc., 450 S.E.2d 912, 920 (N.C. Ct. App.
                1994); Star Direct, Inc. v. Dal Pra, 767 N.W.2d 898, 916 (Wis. 2009).
                            Contrarily, the draconian all-or-nothing rule invalidates the
                entire contract if any part of the non-compete agreement is overly broad.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 17A C.J.S. Contracts § 381 (2011). Only a few jurisdictions still use this
                 approach. See, e.g., Rector-Phillips-Morse, Inc. v. Vroman, 489 S.W.2d 1, 5
                 (Ark. 1973); Rollins Protective Servs. Co. v. Palermo, 287 S.E.2d 546, 549
                 (Ga. 1982).
                               In this case, Islam signed a non-compete agreement more than
                 a year after beginning her employment as a casino host with Atlantis.
                 Pursuant to the non-compete agreement:
                               In the event that the employment relationship
                               between Atlantis and [Islam] ends for any reason,
                               either voluntary or non-voluntary, [Islam] agrees
                               that (s)he will not, without the prior written
                               consent of Atlantis, be employed by, in any way
                               affiliated with, or provide any services to, any
                               gaming business or enterprise located within 150
                               miles of Atlantis Casino Resort for a period of one
                               (1) year after the date that the employment
                               relationship between Atlantis and [Islam] ends.
                 (Emphasis added.)
                               By modifying and narrowing the broad language describing
                 the scope of Islam's future employment, this court can give effect to the
                 admitted intent of the parties to restrict her future employment as a
                 casino host. Therefore, the text "be employed by, in any way affiliated
                 with, or provide any services to" should be narrowed to "be employed as a
                 casino host," allowing the non-compete provision to survive.
                               The majority based its decision to invalidate the entire non-
                 compete agreement on Reno Club v. Young Investment Co.,         64 Nev. 312,
                 182 P.2d 1011 (1947); All Star Bonding v. State, 119 Nev. 47, 62 P.3d 1124
                 (2003); Kaldi v. Farmers Insurance Exchange, 117 Nev. 273, 21 P.3d 16
                 (2001); and Jones v. Deeter, 112 Nev. 291, 913 P.2d 1272 (1996). The
                 majority's reliance on Reno Club, All Star Bonding,            and Kaldi is
                 unfounded. Not only do Reno Club, All Star Bonding, and Kaldi fail to
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                discuss non-compete agreements, they also focus on ambiguity (not
                overbreadth), a factor that does not apply when deciding to alter a non-
                compete agreement.    See Reno Club, 64 Nev. at 325, 182 P.2d at 1017
                ("[T]here is no ambiguity or uncertainty in the meaning of the language
                employed in the option agreement . . . , and hence no room for judicial
                construction."); All Star Bonding,    119 Nev. at 51, 62 P.3d at 1126
                (explaining that this court is "not free to modify or vary the terms of an
                unambiguous agreement" (internal quotation marks omitted)); Kaldi, 117
                Nev. at 281, 21 P.3d at 21 (same); see also 17A C.J.S. Contracts § 381
                (2011) (explaining that the three approaches to altering a non-compete
                agreement are used when the agreement is overly broad). Further, in
                Jones, this court determined that a five-year restriction was improper and,
                thus, concluded that the non-compete "covenant [was] per se unreasonable
                and therefore, unenforceable." 112 Nev. at 296, 913 P.2d at 1275. This
                conclusory determination should not be construed as establishing a strict
                rule against modifying and limiting unreasonable portions of non-compete
                agreements. In fact, this court has allowed preliminary injunctions based
                on non-compete agreements to be modified in order to make restrictions
                reasonable. See, e.g., Ellis v. McDaniel, 95 Nev. 455, 459, 596 P.2d 222,
                225 (1979) (declining to enforce a preliminary injunction based on a non-
                compete agreement that "purport[ed] to prohibit [appellant] from
                practicing orthopedic surgery," but modifying the restriction to prohibit
                appellant "from engaging in the general practice of medicine"); Hansen v.
                Edwards, 83 Nev. 189, 191, 193, 426 P.2d 792, 793-94 (1967) (modifying
                an employment restriction from 100 miles outside of Reno with no time
                limitation to Reno's boundary limits for one year because "[a] preliminary
                injunction may be modified at any time whenever the ends of justice

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A
                require such action"). The procedural postures of Ellis and Hansen differ
                from this case as explained by the majority. While Ellis and Hansen did
                not use the expression "blue pencil," they effectively applied the doctrine
                by modifying the restrictions placed on the employee. Accordingly, I
                conclude that Ellis and Hansen demonstrate this court's willingness to
                preserve a non-compete agreement's reasonable terms.
                            Moreover, the majority's apparent adoption of the wholesale
                invalidation rule is a reversion to an antiquated, ill-favored rule.       See
                Durapin, 559 A.2d at 1058 (explaining that "[in] ore recent court
                decisions ... reject this all-or-nothing rule in favor of some form of judicial
                modification"); see also Data Mgmt., 757 P.2d at 64 ("There is a need to
                strike a balance between protecting the rights of parties to enter into
                contracts, and the need to protect parties from illegal contracts.
                Obliterating all overbroad covenants not to compete, regardless of their
                factual settings, is too mechanistic and may produce unduly harsh
                results."). Quoting a law review article, the majority alleges that the
                "recent trend[ [" of courts is to reject the blue pencil doctrine. Majority
                opinion ante at 17 (quoting Griffin Toronjo Pivateau, Putting the Blue
                Pencil Down: An Argument for Specificity in Noncompete Agreements,          86
                Neb. L. Rev, 672, 674 (2008)). Interestingly, this recent trend only
                includes six United States District Court cases, two of which are
                unpublished, issued from 2003 to 2007. See Pivateau, supra, at 694-97.
                            The majority provides several public policy arguments for
                refusing to adopt the blue pencil test: (1) altering the non-compete
                agreement may violate the parties' intent, (2) requiring a court to modify
                or blue pencil a non-compete agreement wastes judicial resources, and
                (3) leniency favors the employee because a non-compete agreement should

SUPREME COURT
        Of
     NEVADA


(0) 1947A
                                                      6
                     be construed against the employer who drafted it. I address each of these
                     arguments in turn.
                                  First, the court takes evidence of the parties' intent into
                     consideration when modifying a non-compete agreement, so any
                     infringement on the parties' intent should be minimal. And contrary to
                     the majority's assertion that modification conflicts with the bench's
                     impartiality, see majority opinion ante at 14, this evidence allows the
                     modification of a non-compete agreement to be based on objective criteria.
                     In fact, the court is able to accurately modify the non-compete agreement
                     in this case because Islam and Atlantis acknowledge their intent to limit
                     Islam's future employment as a casino host and protect Atlantis' gaming
                     trade secrets. The trade secret agreement, which the majority does not
                     invalidate, prohibits Islam from using or disseminating any intellectual
                     property, including customer lists. The ethics and code of conduct
                     agreement, which the majority also does not invalidate, prohibits Islam
                     from disclosing confidential information, including customer lists. The
                     non-compete agreement is an extension of this intent: it protects customer
                     lists from being exploited by competing casinos in the event an
                     employment relationship fails. Because the three agreements relate to
                     each other, this court need not speculate as to the parties' intent.
                     Applying the wholesale invalidation rule completely ignores, rather than
                     violates, the parties' intent in this case.
                                  Second, because the court is already tasked with determining
                     whether the non-compete agreement is overbroad, deciding how to modify
                     an agreement is a natural next step, such that only a negligible amount of
                     extrajudicial resources are being expended. Additionally, the court will
                     not always be charged with modifying an agreement, as such a decision is

SUPREME COURT
       OF
     NEVADA
                                                             7
(0) 1947A cirkt)ID
                discretionary   See Swift, supra, at 251. For example, "clear overreaching
                on the part of the employer may preclude a" court from exercising its
                discretion to modify.   Id.   Use of that discretion rejects the majority's
                suggestion that modification allows an employer to receive a "'free ride."
                Majority opinion ante at 16 (quoting Pivateau, supra, at 690). Instead of
                incentivizing an employer to draft a stricter-than-necessary non-compete
                agreement with the knowledge that the court will simply limit it, as the
                majority asserts, modification discourages bad faith while also providing a
                safety net to protect agreements that were inadvertently drafted too
                broadly. And in this case, there is no evidence to suggest Atlantis acted in
                bad faith in preparing the agreements or seeks to enforce the non-
                complete agreement against Islam in an overly broad way. Atlantis' claim
                is directed to Islam's future employment as a casino host and does not
                seek to limit her employment in another capacity with another casino.
                            Finally, while the majority focuses on the unfairness to the
                employee, it is important to note that non-compete agreements are
                intended to balance the employer's and the employee's interests.         See
                Employers May Face New Challenges in Drafting Noncompetes, 19 No. 2
                Nev. Emp. L. Letter 4 (2013) ("[R]estrictive covenants strike a delicate
                balance between employers' interests—protecting confidential information
                and institutional knowledge, preserving hard-won customer and client
                relationships, and incentivizing key talent to remain loyal—and
                employees' interests in maintaining work mobility and the freedom to
                command competitive compensation for their skills."). Thus, we must not
                forget that non-compete agreements are extraordinarily important to
                Nevada businesses, especially in industries that rely on proprietary client
                lists, such as Atlantis. See Traffic Control Servs., Inv. v. United Rentals

SUPREME COURT
        OF
     NEVADA

                                                     8
(0) I947A
                Nw., Inc., 120 Nev. 168, 172, 87 P.3d 1054, 1057 (2004) ("Employers
                commonly rely upon restrictive covenants ... to safeguard important
                business interests."). On this note, the majority also contends that
                modification favors the employer. While the all-or-nothing rule ultimately
                favors the employee—to the extreme disadvantage of the employer—by
                removing any restriction placed on future employment, modification also
                favors the employee by appropriately limiting the restriction.
                            Moreover, it is difficult to reconcile the majority's concern for
                Islam in this case when the facts demonstrate that Islam sought to
                compete as a casino host using trade secret information she appropriated
                from Atlantis. Islam committed theft, and GSR sanctioned Islam's
                behavior.
                Uniform Trade Secret Act
                            Atlantis' cease and desist letter informed GSR that Islam was
                improperly soliciting guests in violation of its trade secret agreement, a
                copy of which was enclosed with the letter. The letter did not "expressI ]
                doubt," as the majority depicts. See majority opinion ante at 23. The letter
                stated that Atlantis "reasonably believe[d] that [Islam's] contact with
                these guests was facilitated by improper use of Atlantis' information." In
                response, GSR merely rejected Atlantis' assertions, maintained that there
                was no wrongdoing, and wrongly asserted that it did not possess any of
                Atlantis' property. Importantly, during her interview process, Islam
                provided GSR with a copy of her non-compete agreement with Atlantis.
                Because the non-compete agreement sought to restrict Islam from
                employment and, as such, using her book of trade in a competing casino,
                GSR was on notice that using any information provided by Islam may be
                improper.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     9
                            The non-compete agreement and the cease and desist letter
                play a crucial role in Atlantis' claim against GSR for violation of the
                Uniform Trade Secret Act. The majority concluded that GSR did not
                know, or have a reason to know, that it had used improperly obtained
                information. I disagree.
                            As defined in NRS 600A.030(2):
                            "Misappropriation" means:


                                 (c) . . . use of a trade secret of another
                            without express or implied consent by a person
                            who:


                                      (2) At the time of disclosure or use, knew
                            or had reason to know that his or her knowledge of
                            the trade secret was:
                                       (I) Derived from or through a person
                           who had used improper means to acquire it;
                                          (II) Acquired under circumstances
                           giving rise to a duty to maintain its secrecy or
                           limit its use; or
                                         (III) Derived from or through a
                           person who owed a duty to the person seeking
                           relief to maintain its secrecy or limit its use.
                           As stated previously, the non-compete and trade secret
                agreements sought to restrict Islam from employment and using any guest
                information in a competing casino for one year. Because GSR had
                knowledge of the non-compete and trade secret agreements soon after it
                hired Islam, it "had reason to know" that it was potentially using trade
                secret information "ldl erived from or through a person who owed a duty




SUPREME COURT
        OF
     NEVADA

                                                    10
(0) 1947A
                 to . . . maintain its secrecy." NRS 600A.030(2)(c)(2)(III). Accordingly, I
                 conclude that any use of Atlantis' guest information after it hired Islam
                 and decidedly after receiving the cease and desist letter constituted
                 misappropriation in violation of the Uniform Trade Secret Act.
                              The majority contends that this conclusion incentivizes
                 employers to accuse their former employees' new employers of violating
                 trade secrets.   See majority opinion ante at 24. This dubious risk of
                 dishonesty is outweighed by the culture of distrust that the majority is
                 creating by holding that a casino can ignore another casino's report of
                 wrongdoing.
                 Conclusion
                              Because (1) the non-compete agreement can and should be
                 narrowed instead of being invalidated and (2) GSR misappropriated
                 Atlantis' trade secrets, I believe that the district court erred in dismissing
                 Atlantis' breach of the non-compete agreement claim against Islam,
                 tortious interference with a contractual relationship claim against GSR,
                 and violation of the Uniform Trade Secret Act claim against GSR.




                       'The majority highlights the fact that Atlantis failed to provide GSR
                 with specific information upon GSR's request. See majority opinion ante
                 at 24. Misappropriation only requires a "reason to know," NRS
                 600A.030(2)(c)(2), so Atlantis was under no obligation to provide evidence
                 to GSR. Atlantis' letter to Islam, which was enclosed with Atlantis' letter
                 to GSR, explained that it possessed electronic records showing Islam's
                 sabotage, and its guests who were not a part of Islam's book of trade had
                 been contacted by GSR. This information sufficiently demonstrates that
                 GSR "had reason to know" about the trade secret violation. NRS
                 600A.030(2)(c)(2).


SUPREME COURT
        Or
     NEVADA

                                                       11
(0) 1947A    e
                 Therefore, I would reverse the judgment of the district court with regard
                 to these claims.




                                                                                  J.
                                                    Hardesty

                 We concur:




                 Parraguirre


                                               J.
                 Pickering




SUPREME COURT
        OF
     NEVADA
                                                     12
(0) 1947A    0